
	
		II
		116th CONGRESS1st Session
		S. 2432
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2019
			Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require Amtrak to place at least 1 station agent in every State in which Amtrak operates.
	
	
		1.Short titleThis Act may be cited as the Station Agent in Every Amtrak State Act.
		2.DefinitionsIn this Act:
			(1)AmtrakThe term Amtrak means the National Railroad Passenger Corporation, doing business as Amtrak.
			(2)Station agentThe term station agent means an Amtrak employee who is responsible for—
				(A)assisting passengers with intercity passenger rail travel;
				(B)selling Amtrak tickets;
				(C)providing customer service during operating hours; or
				(D)performing building maintenance duties at any Amtrak facility.
				3.Amtrak station agentsAmtrak shall ensure that not fewer than 1 station agent is placed in every State in which Amtrak
			 operates.
		
